Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00189-CV

                                Maryann CASTRO and Manuel Castro,
                                           Appellants

                                                    v.

                                           MLB SUB I, LLC,
                                              Appellee

                            From the County Court, Atascosa County, Texas
                                        Trial Court No. 4343
                               Honorable Lynn Ellison, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 17, 2016

DISMISSED FOR WANT OF PROSECUTION

           On July 18, 2016, appellants Maryann Castro and Manuel Castro, representing themselves,

filed their original brief. The brief did not comply with Rule 38.1 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 38.1. Specifically, the unsigned, two-page brief (with a forty-three

page appendix) failed to include numerous essential components of a brief. See id.

           On July 22, 2016, we struck Appellants’ original brief and recited some of its defects: e.g.,

the brief contained no identity of parties and counsel, no table of contents, no index of authorities,

no statement of the case, and no statement of facts. Contra id. We warned Appellants that the
                                                                                       04-16-00189-CV


brief did not identify the issues presented, contra id. R. 38.1(f) (“The brief must state concisely all

issues or points presented for review.”), nor did it contain any citations to the record, contra id. R.

38.1(g) (“The statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The

brief must contain . . . appropriate citations . . . to the record.”). We also noted Appellants’ brief

failed to present clear and concise legal arguments on any issues or points for review. Contra id.

        In our July 22, 2016 order, we ordered Appellants to file an amended brief that fully

complies with the Texas Rules of Appellate Procedure. See, e.g., id. R. 9.4, 9.5, 38.1. We warned

Appellants that if the amended brief did not comply with the Rules and our order, we could “strike

the brief, prohibit [Appellants] from filing another, and proceed as if [Appellants] had failed to file

a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)(1) (authorizing this court to dismiss an appeal

if an appellant fails to timely file a brief).

        On August 1, 2016, Appellants filed an amended brief. Neither the five-sentence statement

of facts nor any other part of the amended brief contains any citations to the record. Contra id. R.

38.1(g). There are no issues presented. Contra id. R. 38.1(f). The one-sentence argument section

does not “contain a clear and concise argument for the contentions made,” nor does it include

“appropriate citations to authorities and to the record.” See id. R. 38.1(i). The brief contains no

proof of service. Contra id. R. 9.5(d), (e). The amended brief flagrantly violates Rules 9 and 38.

        Appellants’ amended brief fails to comply with the Rules of Appellate Procedure or our

July 22, 2016 order; it is wholly inadequate to present any questions for appellate review. See Ruiz

v. State, 293 S.W.3d 685, 693 (Tex. App.—San Antonio 2009, pet. ref’d); Robert L. Crill, Inc. v.

Bond, 76 S.W.3d 411, 423 (Tex. App.—Dallas 2001, pet. denied). We strike Appellants’ amended

brief, prohibit them from filing another, and dismiss this appeal for want of prosecution. See TEX.

R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b).

                                                       PER CURIAM

                                                 -2-